Citation Nr: 0631924	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-11 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to service-connected post operative residuals, 
pilonidal cyst.

2.  Entitlement to service connection for arthritis, as 
secondary to service-connected post operative residuals, 
pilonidal cyst.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



INTRODUCTION

The veteran had active military service from August 1972 to 
August 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 

In April 2004, the Board remanded theses issues to the 
Board.  As noted by the Board at that time, in a January 
2003 statement, the veteran requested a 100 percent 
disability rating.  He indicated that he had not worked 
since May 2001.  This issue is once again referred to the RO 
for initial consideration and appropriate adjudicative 
action. 


FINDINGS OF FACT

The veteran's hypertension and arthritis is not 
etiologically related to the veteran's service-connected 
post operative residuals, pilonidal cyst.


CONCLUSION OF LAW

Hypertension and arthritis are not proximately due to or the 
result of the veteran's service-connected post operative 
residuals, pilonidal cyst.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, disability that is proximately due to or the 
result of a service-connected disease or injury may  be 
service connected.  38 C.F.R. § 3.310(a).  Similarly, 
secondary service connection may be granted for the 
aggravation of a nonservice-connected condition by a 
service-connected condition.  In such circumstances, 
however, the veteran is compensated only for the degree of 
disability (but only that degree) over and above the degree 
of disability that existed prior to the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training 
and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a 
specific disability and a determination of the origins of a 
specific disorder).  

In this case, according to a September 2000 VA treatment 
report, the VA examiner's impression was that the veteran 
had arthritis in multiple joints.  The veteran reported pain 
in multiple joints including his knees, ankles, wrists, 
shoulders and digital joints.  Furthermore, a June 2003 VA 
progress note indicated that he was seen for medical follow-
up regarding his hypertension and chronic pain.

A February 2003 outpatient record indicated that the veteran 
had elevated blood pressure noted at the pain clinic.  At 
his June 2003 personal hearing, he indicated that he was 
taking Vioxx for his arthritis.  He also stated that he was 
diagnosed with arthritis in his back.  When asked if his 
doctor related the arthritis to his cyst, he stated that he 
was told that "trauma to the body ... is a major cause of 
arthritis."  At his hearing, the veteran also stated that he 
was currently taking high blood pressure medication, and 
that he was told by his physician that his pain was causing 
his blood pressure to become elevated.

As noted by the Board in April 2004, the veteran had not 
been given a VA examination to determine whether any current 
cardiovascular or orthopedic disorders are related to the 
veteran's service-connected post operative residuals, 
pilonidal cyst.  The case was remanded to provide a basis to 
grant these claims.  This examination was undertaken in 
February 2005, with an addendum in June 2006 to address the 
hypertension issue.  The results of the reports are entirely 
negative.  The examiner clearly reported that there was no 
association between the two disorders at issue and the 
service connected post operative residuals, pilonidal cyst.         

The Board has reviewed the VA examination report and finds 
it to be entitled to great probative weight.  The examiner 
had the opportunity to review the record and provides 
extensive results.  The report clearly cites the veteran's 
contentions in this case and clearly refutes the theories 
that the veteran has put forward in his many statements to 
the VA, providing highly probative evidence against these 
claims.  

Beyond this report, the Board finds that the post-service 
medical record, as a whole, fails to indicate any 
association between the veteran's service connected 
disability and the issues before the Board at this time, 
which the Board finds provides more evidence against these 
claims.       

After reviewing the totality of the pertinent evidence, the 
Board finds that the preponderance of the evidence is 
against the veteran's secondary service connection claims.  
With regard to the veteran's own contention that these 
disorders are related to his service-connected disorder, as 
a lay person, he may be competent to report an injury 
occurred; however, he is not competent to relate a current 
disability to such injury.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Simply stated, the veteran 
is not competent to associate his current disorder to a 
service-connected disorder.  No competent medical evidence 
supports the veteran's claim and, in fact, medical evidence 
in the form of the most recent VA examination provides 
negative evidence against the veteran's contention.  

With regard to the veteran's statement that he was told that 
trauma to the body is a major cause of arthritis and that he 
had been told by his physician that his pain was causing his 
blood pressure to become elevated, the veteran's 
recollection of what a doctor said is not deemed medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995) 
(unreliability of lay recollections of doctors' statements 
as medical evidence).  This unreliability is amplified by 
the post-service medical record, including the VA 
examination, which provides highly probative evidence 
against these claims, including reports that fail to 
indicate that the veteran has arthritis.  In any event, 
assuming the veteran does have these conditions, the post-
service medical record provides highly probative evidence 
against these claims and must be denied. 

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated December 2002, May 
2004, and August 2006, as well as information provided in 
the statement of the case and supplemental statements of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining 
and what information or evidence the veteran was responsible 
for providing.  

The Board finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining 
to his claim by the documents discussed above.  Accordingly, 
the Board finds that the RO has provided all required 
notice.  38 U.S.C.A.  § 5103(a); 38 C.F.R. §  3.159(b)(1); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 
Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

In the present appeal, by letter dated August 2006, the RO 
provided information about the evidence the veteran needed 
to evaluate his disabilities and determine the beginning 
date of any payment to which he may be entitled. Id.  The 
Board finds that any deficiency in the notice to the veteran 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found 
that the error was harmless, as the Board has done in this 
case.)  

While additional attempts to obtain information can always 
be undertaken, in light of the record, the Board finds that 
such an additional attempt, in light of the extensive 
efforts already performed in this case, can not be 
justified.  With respect to the duty to assist, the RO has 
obtained the veteran's service medical records, post-service 
medical records, and a VA examination.  In this case, the RO 
has made all reasonable efforts to assist the veteran in the 
development of his claims.  The Board is thus satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.      



ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


